Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made and entered into this 22nd day of May, 2017,
by and between SmartBank, a banking corporation organized under the laws of the
State of Tennessee (“Bank”), and Robert W. Kuhn, Jr., a resident of the State of
Alabama (“Employee”). Bank and Employee are sometimes referred to herein
collectively as the “Parties,” and each is sometimes referred to herein
individually as a “Party.”

R E C I T A L S

A. Simultaneously with the Parties’ execution of this Agreement, SmartFinancial,
Inc., a Tennessee corporation (“SmartFinancial”), Bank, Capstone Bancshares,
Inc., an Alabama corporation (“Bancshares”), and Capstone Bank, a banking
corporation organized under the laws of the State of Alabama (“Capstone”), have
entered into an Agreement and Plan of Merger dated May 22, 2017, which
contemplates the merger of Bancshares with and into SmartFinancial (the “Holding
Company Merger”), with SmartFinancial to be the corporation to survive the
Holding Company Merger, and the subsequent merger of Capstone with and into Bank
immediately following the Holding Company Merger (the “Bank Merger”), with Bank
to the banking corporation to survive the Bank Merger.

B. Employee is currently employed as President and Chief Executive Officer of
Capstone, and the Parties desire to provide in this Agreement for Employee’s
employment by Bank as Regional President of Bank following the Bank Merger and
to set forth in writing in this Agreement the terms and conditions of Employee’s
employment with Bank.

AGREEMENT

In consideration of the premises set forth above, the mutual agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. Definitions. When used in this Agreement, the following terms and their
variant forms shall have the meanings set forth below:

(a) “Affiliate” shall mean, with respect to any entity, any other entity that
controls, is controlled by, or is under common control with such entity. For
this purpose, “control” means ownership of more than 50% of the ordinary voting
power of the outstanding equity securities of an entity.

(b) “Agreement” shall mean this Employment Agreement together with any
amendments hereto made in the manner described in this Agreement.

(c) “Area” shall mean (i) during the period of Employee’s employment, a radius
of 50 miles from each banking office (whether a main office, branch office, or
loan or deposit production office) in the State of Alabama maintained by Bank or
its Affiliates from time to time during the period of Employee’s employment and
(ii) following the period of Employee’s employment, a radius of 50 miles from
each banking office (whether a main office, branch office, or loan or deposit
production office) in the State of Alabama maintained by Bank or its Affiliates
as of the last day of Employee’s employment.

(d) “Board of Directors” shall mean the board of directors of Bank or, where
appropriate, any committee or other designee thereof.



--------------------------------------------------------------------------------

(e) “Business of Bank” shall mean any business conducted by Bank or any of its
Affiliates, including the business of commercial, retail, and consumer banking.

(f) “Cause” shall mean, in the context of the termination of this Agreement by
Bank:

(i) a breach of the terms of this Agreement by Employee not cured by Employee
within 15 business days after Employee’s receipt of Bank’s written notice
thereof, including without limitation failure by Employee to perform Employee’s
duties and responsibilities in the manner and to the extent required under this
Agreement;

(ii) any act by Employee of fraud against, misappropriation from, or dishonesty
to Bank or any Affiliate of Bank;

(iii) the conviction of Employee of, or Employee’s plea of guilty or nolo
contendere to, a felony or any crime involving fraud or moral turpitude;

(iv) conduct by Employee that amounts to willful misconduct, gross neglect, or a
material failure to perform Employee’s duties and responsibilities hereunder,
including prolonged absences without the written consent of the President or
Chief Executive Officer of Bank; provided that the nature of such conduct shall
be set forth with reasonable particularity in a written notice to Employee who
shall have 15 business days following delivery of such notice to cure such
alleged conduct, provided that such conduct is, in the reasonable discretion of
the President or Chief Executive Officer of Bank, susceptible to a cure;

(v) the exhibition by Employee of a standard of behavior within the scope of or
related to Employee’s employment that is in violation of (i) any written policy
of Bank or any Affiliate of Bank, which violation results in or is reasonably
likely to result in a material loss or regulatory criticism, (ii) any board
committee charter of Bank or any Affiliate of Bank, or (iii) any code of ethics
or business conduct (or similar code) of Bank or any Affiliate of Bank; provided
that in each case the nature of such behavior shall be set forth with reasonable
particularity in a written notice to Employee who shall have 15 business days
following delivery of such notice to cure such alleged behavior, provided that
such behavior is, in the reasonable discretion of the President or Chief
Executive Officer of Bank, susceptible to a cure;

(vi) conduct or behavior by Employee that has harmed the business or reputation
of Bank or any Affiliate of Bank, including without limitation conduct or
behavior that is unethical or involves moral turpitude;

(vii) receipt of any form of written notice that any regulatory agency or
authority having jurisdiction over Bank or any Affiliate of Bank has instituted
any form of regulatory action against Employee; or

(viii) Employee’s removal from office or permanent prohibition from
participating in the conduct of the affairs of Bank or any Affiliate of Bank by
an order issued under Section 8(e) or Section 8(g) of the Federal Deposit
Insurance Act (12 U.S.C. § 1818(e) and (g)).

(g) “Change in Control” shall mean:

(i) a change in the ownership of Bank or SmartFinancial within the meaning of
Treasury Regulations § 1.409A-3(i)(5)(v); or

 

2



--------------------------------------------------------------------------------

(ii) a change in the ownership of a substantial portion of Bank’s or

SmartFinancial’s assets within the meaning of Treasury Regulations §
1.409A-3(i)(5)(vii), substituting 80% for 40% under Treasury Regulations §
1.409A-3(i)(5)(vii)(A).

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(i) “Competing Business” shall mean any person (other than an Affiliate of Bank)
that is conducting any business that is the same or substantially the same as
the Business of Bank.

(j) “Confidential Information” shall include, without limitation, all
information not generally known to the public, in spoken, printed, electronic,
or any other form or medium, relating directly or indirectly to business
processes, practices, methods, policies, plans, publications, documents,
research, operations, services, strategies, techniques, agreements, contracts,
terms of agreements, transactions, potential transactions, negotiations, pending
negotiations, know-how, trade secrets, computer programs, computer software,
applications, operating systems, software design, web design, work-in-process,
databases, manuals, records, articles, systems, material, sources of material,
supplier information, vendor information, financial information, results,
accounting information, accounting records, legal information, marketing
information, advertising information, pricing information, credit information,
design information, payroll information, staffing information, personnel
information, employee lists, supplier lists, vendor lists, developments,
reports, internal controls, security procedures, graphics, drawings, sketches,
market studies, sales information, revenue, costs, formulae, notes,
communications, algorithms, product plans, designs, styles, models, ideas,
audiovisual programs, inventions, unpublished patent applications, original
works of authorship, discoveries, experimental processes, experimental results,
specifications, customer information, customer lists, client information, and
client lists of Bank or any Affiliate of Bank, or relating to their respective
businesses, or of any other person that has entrusted information to Bank or any
Affiliate of Bank in confidence. The foregoing list is not exhaustive, and the
term “Confidential Information” shall also include other information that is
marked or otherwise identified as confidential or proprietary or that would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and under the circumstances in which the information is known or used.
The term “Confidential Information” shall include information developed by
Employee in the course of Employee’s employment by Bank. The term “Confidential
Information” shall not include information that, through no direct or indirect
fault of Employee or person(s) acting on Employee’s behalf, is generally
available to and known by the public at the time of disclosure to Employee or
thereafter becomes generally available to and known by the public.

(k) “Disability” shall mean the inability of Employee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

(l) “Good Reason” shall mean, in the context of the termination of this
Agreement by Employee:

(i) a material diminution in Employee’s authority, duties, or responsibilities
which is not consented to by Employee in writing;

(ii) a material diminution in Employee’s Annual Base Salary which is not
consented to by Employee in writing;

(iii) a change in the location of Employee’s primary office such that Employee
is required to report regularly to an office located outside of a 50-mile radius
from the location of Employee’s primary office as of the Effective Date, which
change is not consented to by Employee in writing; or

 

3



--------------------------------------------------------------------------------

(iv) a material breach by Bank of any material provision of this Agreement

(m) “IRS” shall mean the United States Internal Revenue Service.

(n) “Post-Termination Period” shall mean a period of 36 months following the
effective date of the termination of Employee’s employment.

(o) “Separation from Service” shall have the meaning set forth in, and whether
Employee has experienced a Separation from Service shall be determined by Bank
in accordance with, Treasury Regulations § 1.409A-1(h).

2. Employee Duties.

(a) Position(s); Reporting. Employee shall be employed as Regional President of
Bank and shall perform and discharge faithfully the duties and responsibilities
which may be assigned to Employee from time to time in connection with the
conduct of the business of Bank. The duties and responsibilities of Employee
shall be commensurate with those of individuals holding similar positions at
other banks similarly organized. Employee shall report to the Chief Lending
Officer of Bank.

(b) Full-Time Status. In addition to the duties and responsibilities
specifically assigned to Employee under Section 2(a), Employee shall:

(i) subject to Section 2(c), during regular business hours, devote substantially
all of Employee’s time, energy, attention, and skill to the performance of the
duties and responsibilities of Employee’s employment (reasonable vacations,
approved leaves of absence, and reasonable absences due to illness excepted) and
faithfully and industriously perform such duties and responsibilities;

(ii) diligently follow and implement all reasonable and lawful policies and
decisions communicated to Employee; and

(iii) timely prepare and forward to the requesting party(ies) all reports and
accountings as may be reasonably requested of Employee.

(c) Permitted Activities. Employee shall devote substantially all of Employee’s
business time, attention, and energies to the Business of Bank and shall not
during the Term be engaged (whether or not during normal business hours) in any
other significant business or professional activity, whether or not such
activity is pursued for gain, profit, or other pecuniary advantage, provided
that, as long as the following activities do not interfere with Employee’s
obligations to Bank, this Section 2(c) shall not be construed as preventing
Employee from:

(i) investing Employee’s personal assets in any manner which will not require
any services on the part of Employee in the operations or affairs of the subject
entity and in which Employee’s participation is solely that of an investor,
provided that such investment activity following the Effective Date shall not
result in Employee owning beneficially at any time 2% or more of the equity
securities of any Competing Business; or

 

4



--------------------------------------------------------------------------------

(ii) participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books, or teaching, so long as
any such activities do not interfere with the ability of Employee to effectively
discharge Employee’s duties and responsibilities hereunder, provided that the
President or Chief Executive Officer of Bank may direct Employee in writing to
resign from any such organization and/or cease any such activities should the
President or Chief Executive Officer of Bank reasonably conclude that continued
membership in such organization and/or activities of the type identified would
not be in the best interests of Bank.

3. Term of Employment. The effectiveness of this Agreement is expressly
contingent upon the consummation of the Bank Merger. Accordingly, the initial
term of this Agreement (the “Initial Term”), and the Parties’ employment
relationship hereunder, shall commence on and as of the calendar day immediately
following the effective date of the Bank Merger (the “Effective Date”) and,
unless this Agreement is sooner terminated in accordance with its terms, shall
end on the date which is the third anniversary of the Effective Date. At the end
of the Initial Term (and the end of any one-year renewal term), this Agreement
will automatically renew for an additional, successive term of one year, unless
either Party gives the other Party written notice of such Party’s intent to
terminate this Agreement as of the end of the Initial Term (or then-current
renewal term) at least 90 days prior to the end of the Initial Term (or
then-current renewal term). The Initial Term and any and all renewal terms are
referred to together herein as the “Term.”

4. Compensation. Bank shall compensate Employee as follows during Employee’s
period of employment hereunder, except as otherwise provided below:

(a) Annual Base Salary. Employee shall be compensated at a base annual rate of
$259,560 per year (the “Annual Base Salary”). Employee’s Annual Base Salary will
be reviewed by the compensation committee of SmartFinancial’s board of directors
at least annually, in accordance with the compensation committee’s charter and
any procedures adopted by the compensation committee, for adjustment based on an
evaluation of Employee’s performance. Employee’s Annual Base Salary shall be
payable in accordance with Bank’s normal payroll practices.

(b) Annual Incentive Compensation.

(i) Employee shall be eligible to receive such annual incentive compensation, if
any, as may be determined by, and based on performance measures established by,
the board of directors of SmartFinancial (or its designee) consistent with the
strategic plan of SmartFinancial, pursuant to any incentive compensation plan or
program that may be adopted from time to time by the board of directors of
SmartFinancial (“Incentive Compensation”).

(ii) Any Incentive Compensation earned shall be payable in cash not later than
March 15th of the year following the year in which the Incentive Compensation is
earned in accordance with Bank’s normal practices for the payment of short-term
incentives. The payment of any Incentive Compensation shall be subject to and
conditioned on Employee being employed by Bank on December 31st of the year in
which the Incentive Compensation is earned, Employee’s employment with Bank
having not been terminated by Bank for Cause prior to the payment of such
Incentive Compensation, and any approvals or non-objections required from or by
any regulatory authority having jurisdiction over Bank or any Affiliate of Bank,
and it is understood by the Parties that it is contemplated that Employee may
not be eligible to receive any such Incentive Compensation or other short-term
incentive compensation if Bank or any Affiliate of Bank is subject to
restrictions imposed by the Board of Governors of the Federal Reserve System,
the Federal Deposit Insurance Corporation, the Tennessee Department of Financial
Institutions, or any other regulatory authority, or if Bank is otherwise
restricted from making payment of such compensation under applicable law.

 

5



--------------------------------------------------------------------------------

(c) Automobile. Bank will provide Employee with an automobile owned or leased by
Bank for use by Employee in the course of his employment. Employee acknowledges
that Bank makes no representation with respect to the taxability or
non-taxability of the benefits provided under this Section 4(c).

(d) Cellular Telephone. Bank will provide Employee with a cellular telephone for
use by Employee in the course of his employment. Employee acknowledges that Bank
makes no representation with respect to the taxability or non-taxability of the
benefits provided under this Section 4(d).

(e) Club Dues. Bank will pay on Employee’s behalf or reimburse Employee for, at
the election of Bank, club dues in an amount not to exceed $1,000 per month.
Employee acknowledges that Bank makes no representation with respect to the
taxability or non-taxability of the benefits provided under this Section 4(e).

(f) Business Expenses. Subject to the reimbursement policies of Bank in effect
from time to time and consistent with the annual budget approved for the period
during which an expense is incurred, Bank will reimburse Employee for reasonable
and necessary business expenses incurred by Employee in the performance of
Employee’s duties hereunder; provided, however, that, as a condition to any such
reimbursement, Employee shall submit verification of the nature and amount of
such expenses in accordance with said reimbursement policies. Employee
acknowledges that Bank makes no representation with respect to the taxability or
non-taxability of the benefits provided under this Section 4(f).

(g) Paid Leave. On a non-cumulative basis, Employee shall be entitled to 25 days
paid leave per calendar year, prorated for any partial calendar year of service.
The provisions of this Section 4(g) shall apply notwithstanding any less
generous paid leave policy then maintained by Bank, but Employee’s use of such
paid leave shall otherwise be in accordance with Bank’s paid leave policy as in
effect from time to time.

(h) Other Benefits. In addition to the benefits specifically described in this
Agreement, Employee shall be entitled to such other benefits as may be available
from time to time to similarly situated employees of Bank, including, by way of
example only, retirement plan and health, dental, life, and disability insurance
benefits. All such benefits shall be awarded and administered in accordance with
the written terms of any applicable benefit plan or, if no written terms exist,
Bank’s standard policies and practices relating to such benefits.

(i) Reimbursement of Expenses; In-Kind Benefits. All expenses eligible for
reimbursement described in this Agreement must be incurred by Employee during
the Term of this Agreement to be eligible for reimbursement. Any in-kind
benefits provided by Bank must be provided during the Term of this Agreement.
The amount of reimbursable expenses incurred, and the amount of any in-kind
benefits provided, in one taxable year shall not affect the expenses eligible
for reimbursement, or in-kind benefits provided, in any other taxable year. Each
category of reimbursement shall be paid as soon as administratively practicable,
but in no event shall any such reimbursement be paid after the last day of the
calendar year following the calendar year in which the expense was incurred.
Neither rights to reimbursement, nor in-kind benefits, shall be subject to
liquidation or exchange for other benefits.

(j) Claw Back of Compensation. Employee agrees to repay any compensation
previously paid or otherwise made available to Employee that is subject to
recovery under any applicable law, rule, or regulation (including any rule of
any exchange or service on or through which any securities

 

6



--------------------------------------------------------------------------------

of SmartFinancial are listed or traded). Employee agrees to repay promptly any
such compensation identified by Bank or SmartFinancial. If Employee fails to
repay any such compensation promptly, Employee agrees that the amount of such
compensation may be deducted from any and all other compensation owed to
Employee under this Agreement or otherwise. Employee acknowledges that Bank may
take appropriate disciplinary action (up to, and including, termination of
employment) if Employee fails to repay any such compensation. The provisions of
this Section 4(j) shall be modified to the extent, and remain in effect for the
period, required by applicable law, rule, or regulation.

5. Termination of Employment.

(a) Termination by Bank. During the Term, Employee’s employment, and this
Agreement, may be terminated by Bank:

(i) at any time for Cause (as determined by the President or Chief Executive
Officer of Bank); or

(ii) at any time without Cause, provided that (A) Bank shall give Employee at
least 30 days prior written notice of its intent to terminate and (B) if
Employee’s employment, and this Agreement, is terminated by Bank without Cause
during the Initial Term, Bank shall be required to (1) pay to Employee a
severance benefit equal to 2.99 times Employee’s Annual Base Salary as of the
date of termination, said benefit to be paid in equal monthly installments, each
such payment to be considered a separate and distinct payment for purposes of
Section 409A of the Code, commencing (subject to Section 23(b), if applicable)
on the first pay period following the Employee’s date of termination and
continuing over the course of the following 36-month period in accordance with
Bank’s normal payroll practices, and (2) reimburse Employee for the monthly
premium paid by Employee for health continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for himself and his
dependents (such reimbursement to be paid to Employee on the 15th day of the
month immediately following the month in which Employee timely remits the
premium payment) until the earlier of (x) the 18-month anniversary of the date
of termination of Employee’s employment and (y) the date Employee is no longer
eligible to receive COBRA continuation coverage (as applicable, the “COBRA End
Date”), and, during the period beginning on the COBRA End Date and ending on the
36-month anniversary of the date of termination of Employee’s employment (the
“Extended Coverage Period”), reimburse Employee up to $1,500 per month for
premiums paid by Employee for individual health insurance coverage for Employee
or for family health insurance coverage for Employee, his spouse and his
dependents (such reimbursement to be paid to Employee on the 15th day of the
month immediately following the month in which Employee timely remits the
premium payment). During the Extended Coverage Period, (i) Employee shall have
no right to accelerate or defer any reimbursement, (ii) reimbursement will be
available only for health insurance premiums described above,
(iii) reimbursements made for any month will not affect reimbursements for any
other month, (iv) Employee shall have no right to any other payment or benefit
in lieu of reimbursement and (v) reimbursement must be made no later than the
end of the year following the year in which the reimbursable expense was
incurred. Reimbursements under this Section are intended to be and shall be
interpreted in such a manner as to comply with or be exempt from Section 409A of
the Code and regulations issued thereunder. Notwithstanding the foregoing,
(y) Bank’s reimbursement obligations under clause (B)(2) of this
Section 5(a)(ii) shall cease on the date on which Employee becomes eligible to
receive substantially similar coverage from another employer or other source and
(z) if Bank making payments under clause (B)(2) of this Section 5(a)(ii) would
violate the nondiscrimination rules applicable to non-grandfathered plans under
the Affordable Care Act (the “ACA”), or result in the imposition of penalties
under the ACA and the related regulations and guidance promulgated thereunder,
the Parties agree to reform this Section 5(a)(ii) in such manner as is necessary
to comply with the ACA.

 

7



--------------------------------------------------------------------------------

(b) Termination by Employee. During the Term, Employee’s employment, and this
Agreement, may be terminated by Employee:

(i) at any time for Good Reason, provided that (A) before terminating this
Agreement for Good Reason, (1) Employee shall give notice to Bank of the
existence of Good Reason for termination, which notice must be given by Employee
to Bank within 60 days of the initial existence of the condition(s) giving rise
to Good Reason for termination and shall state with reasonable detail the
condition(s) giving rise to Good Reason for termination and (2) Bank shall have
30 days from the effective date of such notice to remedy the condition(s) giving
rise to Good Reason for termination and (B) such termination must occur with 12
months of the initial existence of the condition(s) giving rise to Good Reason
for termination. In the event of the termination of Employee’s employment, and
this Agreement, for Good Reason during the Initial Term, Bank shall be required
to (A) pay to Employee a severance benefit equal to (1) if termination is for
Good Reason as defined in Section 1(l)(i), Section 1(l)(iii), or
Section 1(l)(iv), 2.99 times Employee’s Annual Base Salary as of the date of
termination, said benefit to be paid in equal monthly installments, each such
payment to be considered a separate and distinct payment for purposes of
Section 409A of the Code, commencing (subject to Section 23(b), if applicable)
on the first pay period following the Employee’s date of termination and
continuing over the course of the following 36 month period in accordance with
Bank’s normal payroll practices, or (2) if termination is for Good Reason as
defined in Section 1(l)(ii), 2.99 times Employee’s Annual Base Salary
immediately prior to the diminution in Annual Base Salary giving rise to
termination, said benefit to be paid in equal monthly installments, each such
payment to be considered a separate and distinct payment for purposes of
Section 409A of the Code, commencing (subject to Section 23(b), if applicable)
on the first pay period following the Employee’s date of termination and
continuing over the course of the following 36-month period in accordance with
Bank’s normal payroll practices, and (B) reimburse Employee for the monthly
premium paid by Employee for health continuation coverage under COBRA for
himself and his dependents (such reimbursement to be paid to Employee on the
15th day of the month immediately following the month in which Employee timely
remits the premium payment) until the COBRA End Date, and, during the Extended
Coverage Period, reimburse Employee up to $1,500 per month for premiums paid by
Employee for individual health insurance coverage for Employee or for family
health insurance coverage for Employee, his spouse and his dependents (such
reimbursement to be paid to Employee on the 15th day of the month immediately
following the month in which Employee timely remits the premium payment). During
the Extended Coverage Period, (i) Employee shall have no right to accelerate or
defer any reimbursement, (ii) reimbursement will be available only for health
insurance premiums described above, (iii) reimbursements made for any month will
not affect reimbursements for any other month, (iv) Employee shall have no right
to any other payment or benefit in lieu of reimbursement and (v) reimbursement
must be made no later than the end of the year following the year in which the
reimbursable expense was incurred. Reimbursements under this Section are
intended to be and shall be interpreted in such a manner as to comply with or be
exempt from Section 409A of the Code and regulations issued thereunder.
Specifically, the provisions of Treasury Regulations Sections
1.409A-1(b)(9)(v)(A)-(B) and 1.409A-3(i)(1)(iv) are incorporated herein by
reference.    Notwithstanding the foregoing, (y) Bank’s reimbursement
obligations under clause (B) of the second sentence of this Section 5(b)(i)
shall cease on the date on which Employee becomes eligible to receive
substantially similar coverage from another employer or other source and (z) if
Bank making payments under clause (B) of the second sentence of this
Section 5(b)(i) would violate the nondiscrimination rules applicable to
non-grandfathered plans under the ACA, or result in the imposition of penalties
under the ACA and the related regulations and guidance promulgated thereunder,
the Parties agree to reform this Section 5(b)(i) in such manner as is necessary
to comply with the ACA; or

(ii) at any time without Good Reason (provided that Employee shall give Bank at
least 60 days prior written notice of Employee’s intent to terminate).

 

8



--------------------------------------------------------------------------------

(c) Termination Upon Disability. During the Term, Employee’s employment, and
this Agreement, may be terminated by Bank upon the Disability of Employee
(provided that Bank shall give Employee at least 30 days prior written notice of
its intent to terminate). For the avoidance of doubt, termination for Disability
under this Section 5(c) shall not be considered termination without Cause.

(d) Termination Upon Death. Employee’s employment, and this Agreement, shall
terminate automatically upon the death of Employee. For the avoidance of doubt,
termination of Employee’s employment, and this Agreement, upon the death of
Employee under this Section 5(d) shall not be considered termination without
Cause.

(e) Termination by Mutual Agreement. During the Term, Employee’s employment, and
this Agreement, may be terminated at any time by mutual written agreement of the
Parties.

(f) Effect of Termination; Resignation. Upon the termination of Employee’s
employment hereunder, Bank shall have no further obligations to Employee or
Employee’s estate, heirs, beneficiaries, executors, administrators, or legal or
personal representatives with respect to this Agreement, except for the payment
of any amounts earned and owing under Sections 4(a)-4(b) hereof as of the
effective date of the termination of Employee’s employment and any payment(s)
required by Section 5(a)(ii) or Section 5(b)(i) of this Agreement. Further, upon
the termination of Employee’s employment hereunder, if Employee is a member of
the Board of Directors or the board of directors of SmartFinancial, or the board
of directors of any Affiliate of Bank or SmartFinancial, Employee shall, at the
request of Bank, resign from Employee’s position(s) on such boards, with any and
all such resignations to be effective not later than the date on which
Employee’s employment is terminated.

(g) Non-Renewal of Agreement. For the avoidance of doubt, the Parties expressly
acknowledge and agree that the election by a Party to not renew this Agreement
pursuant to Section 3 shall not give rise to any severance or other payment to
Employee.

6. Change in Control.    

(a) In the event of a Change in Control, Bank (or its successor) shall be
required to pay to Employee an amount equal to 2.99 times Employee’s Annual Base
Salary immediately prior to such Change in Control (the “Change in Control
Benefit”), such Change in Control Benefit to be payable in one lump sum payment
not later than 30 days following such Change in Control.

(b) In the event of a Change in Control, the Change in Control Benefit payable
under Section 6(a) shall be the sole and exclusive benefit payable to Employee
and, for the avoidance of doubt, in no event shall Employee be entitled to any
additional benefit under Section 5 of this Agreement as a result of the
termination of Employee’s employment and this Agreement (with or without Cause,
for Good Reason, or otherwise) following such Change in Control.

7. Confidential Information.

(a) Employee understands and acknowledges that, during the course of Employee’s
employment with Bank, Employee will have access to and learn of and about
Confidential Information. Employee acknowledges and agrees that all Confidential
Information of Bank or its Affiliates that Employee accesses, receives, learns
of, or develops while Employee is employed by Bank shall be and will remain the
sole and exclusive property of Bank and its Affiliates.

(b) Employee understands and acknowledges that Bank or its Affiliates have
invested, and continue to invest, substantial time, money, and specialized
knowledge into developing their

 

9



--------------------------------------------------------------------------------

resources, creating a customer base, generating customer and potential customer
lists, training their employees, and improving their offerings in the field of
banking and financial services. Employee understands and acknowledges that, as a
result of these efforts, Bank and its Affiliates have created and continue to
use and create Confidential Information, and that the Confidential Information
provides Bank and its Affiliates with a competitive advantage over others in the
marketplace.

(c) Employee covenants and agrees (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or in part, to
any person whatsoever (including other employees of Bank or its Affiliates) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of Bank or its Affiliates, and, in any event,
not to anyone outside of the direct employ of Bank or its Affiliates except as
required in the performance of Employee’s authorized employment duties to Bank
or with the prior consent of the President or Chief Executive Officer of Bank in
each instance (in which case such disclosure shall be made only within the
limits and to the extent of such duties or consent); and (iii) not to access or
use any Confidential Information, and not to copy any documents, records, files,
media, or other resources containing any Confidential Information, or remove any
such documents, records, files, media, or other resources from the premises or
control of Bank or any of its Affiliates, except as required in the performance
of Employee’s authorized employment duties to Bank or with the prior consent of
the President or Chief Executive Officer of Bank in each instance (in which case
such access, use, copying, or removal shall be only within the limits and to the
extent of such duties or consent). Nothing herein shall be construed to prevent
disclosure of Confidential Information as may be required by applicable law,
rule, or regulation or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that the disclosure
does not exceed the extent of disclosure required by such law, rule, regulation,
or order. Employee shall promptly provide written notice of any such order to
the President and Chief Executive Officer of Bank.

(d) Notwithstanding any other provision of this Agreement:

(i) Employee will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that (A) is made
(1) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney and (2) solely for the purpose of
reporting or investigating a suspected violation of law, or (B) is made in a
complaint or other document filed under seal in a lawsuit or other proceeding;
and

(ii) If Employee files a lawsuit for retaliation by Bank for reporting a
suspected violation of law, Employee may disclose trade secrets to Employee’s
attorney and use the trade secret information in the court proceeding if
Employee (A) files any document containing trade secrets under seal and (B) does
not disclose trade secrets, except pursuant to court order.

(e) Employee understands and acknowledges that Employee’s obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon Employee first having access to such Confidential Information
(whether before or after Employee begins employment with Bank) and shall
continue during and after Employee’s employment by Bank until such time as such
Confidential Information has become public knowledge other than as a result of
Employee’s breach of this Agreement or a breach by any person acting in concert
with Employee or on Employee’s behalf.

(f) At any time upon request by Bank, and in any event upon termination of
Employee’s employment with Bank, Employee will promptly deliver to Bank all
property of or belonging to Bank, including without limitation all Confidential
Information, then in Employee’s possession or control.

 

10



--------------------------------------------------------------------------------

8. Non-Competition; Non-Solicitation; Non-Disparagement.

(a) Non-Competition. Employee agrees that, during the period of Employee’s
employment by Bank hereunder and, following the termination of Employee’s
employment for any reason, for the duration of the Post-Termination Period,
Employee will not (except on behalf of or with the prior written consent of
Bank):

(i) within the Area, either directly or indirectly, on Employee’s own behalf or
in the service of or on behalf of others, engage in any business, activity,
enterprise, or venture competitive with the Business of Bank;

(ii) within the Area, either directly or indirectly, perform for any Competing
Business any services that are the same as, or substantially the same as, the
services Employee performs or performed for Bank;

(iii) within the Area, accept employment with or be employed by any person
engaged in any business, activity, enterprise, or venture competitive with the
Business of Bank; or

(iv) work for or with, consult for, or otherwise be affiliated with or be
employed by any person or group of persons proposing to establish a new bank or
other financial institution within the Area.

(b) Non-Solicitation of Customers. Employee agrees that, during the period of
Employee’s employment by Bank hereunder and, in the event of the termination of
Employee’s employment for any reason, for the duration of the Post-Termination
Period, Employee will not directly or indirectly (except on behalf of or with
the prior written consent of Bank), on Employee’s own behalf or in the service
of or on behalf of others, solicit, divert, or appropriate, or attempt to
solicit, divert, or appropriate, any business from any of Bank’s customers or
any customers of any Affiliate of Bank, including prospective customers actively
sought by Bank or any Affiliate of Bank with whom Employee has or had contact
during the last two years of Employee’s employment with Bank, for purposes of
selling, offering, or providing products or services that are competitive with
those sold, offered, or provided by Bank or any Affiliate of Bank.

(c) Non-Solicitation of Employees. Employee agrees that, during the period of
Employee’s employment by Bank hereunder and, following the termination of
Employee’s employment for any reason, for the duration of the Post-Termination
Period, Employee will not directly or indirectly (except on behalf of or with
the prior written consent of Bank), on Employee’s own behalf or in the service
of or on behalf of others, solicit, recruit, or hire away, or attempt to
solicit, recruit, or hire away, any employee of Bank or any Affiliate of Bank
with whom Employee had contact during the last two years of Employee’s
employment, regardless of whether such employee is a full-time, part-time, or
temporary employee of Bank or an Affiliate of Bank or such employee’s employment
is pursuant to a written agreement, for a determined period, or at will.

(d) Non-Disparagement. Employee agrees that, both during the period of

Employee’s employment by Bank hereunder and following the termination of
Employee’s employment, Employee will not make any disparaging statements or
remarks (written or oral) about Bank or any Affiliate of Bank or any of their
respective officers, directors, employees, shareholders, agents, or
representatives. Bank agrees that, both during the period of Employee’s
employment by Bank hereunder

 

11



--------------------------------------------------------------------------------

and following the termination of Employee’s employment, Bank shall cause its
directors and senior executive officers to refrain from making any disparaging
statements or remarks (written or oral) about Employee.

(e) Modification. The Parties agree that the provisions of this Agreement
represent a reasonable balancing of their respective interests and have
attempted to limit the restrictions imposed on Employee to those necessary to
protect Bank from inevitable disclosure of Confidential Information and unfair
competition. The Parties agree that, if the scope or enforceability of this
Agreement is in any way disputed at any time and an arbitrator, court, or other
trier of fact determines that the scope of the restrictions contained in this
Agreement is overbroad, then such arbitrator, court, or other trier of fact may
modify the scope of the restrictions contained in this Agreement.

(f) Tolling. Employee agrees that, in the event Employee breaches this
Section 8, the Post-Termination Period shall be tolled during the period of such
breach and shall be extended to 36 months after all breaches of this Agreement
have ceased.

(g) Remedies. Employee agrees that the covenants contained in Section 7 and
Section 8 of this Agreement are of the essence of this Agreement; that each of
such covenants is reasonable and necessary to protect the business, interests,
and properties of Bank and its Affiliates; and that irreparable loss and damage
will be suffered by Bank should Employee breach any of such covenants.
Therefore, Employee agrees and consents that, in addition to all other remedies
provided by or available at law or in equity, Bank shall be entitled to a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated or threatened breach of any of the covenants contained in
Section 7 or Section 8 of this Agreement and that, in such event, Bank shall not
be required to post a bond. Bank and Employee agree that all remedies available
to Bank shall be cumulative.

9. Severability. The Parties agree that each of the provisions included in this
Agreement is separate, distinct, and severable from the other provisions of this
Agreement and that the invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. Further, if any provision of this Agreement is ruled invalid
or unenforceable by a court of competent jurisdiction because of a conflict
between the provision and any applicable law, rule, regulation, or public
policy, the provision shall be redrawn to make the provision consistent with,
and valid and enforceable under, such law, rule, regulation, or public policy.

10. No Set-Off by Employee. The existence of any claim, demand, action, or cause
of action by Employee against Bank or any Affiliate of Bank, whether predicated
upon this Agreement or otherwise, shall not constitute a defense to the
enforcement by Bank of any of its rights under this Agreement.

11. Notices. All notices, requests, waivers, and other communications required
or permitted hereunder shall be in writing and shall be either personally
delivered; sent by national overnight courier service, postage prepaid,
next-business-day delivery guaranteed; or mailed by first class United States
Mail, postage prepaid return receipt requested, to the recipient at the address
below indicated:

 

If to Bank:

 

If to Employee:

SmartBank

5401 Kingston Pike, Suite 600

Knoxville, Tennessee 37919

Attention: President/CEO

 

Robert W. Kuhn, Jr.

13397 North River Farm Drive

Northport, Alabama 35473

 

12



--------------------------------------------------------------------------------

or to such other address or to the attention of such other person as the
recipient Party shall have specified by prior written notice to the sending
Party. All such notices, requests, waivers, and other communications shall be
deemed to have been effectively given: (a) when personally delivered to the
Party to be notified; (b) two business days after deposit with a national
overnight courier service, postage prepaid, addressed to the Party to be
notified as set forth above with next-business-day delivery guaranteed; or
(c) four business days after deposit in the United States Mail, first class,
postage prepaid with return receipt requested, at any time other than during a
general discontinuance of postal service due to strike, lockout, or otherwise
(in which case such notice, request, waiver, or other communication shall be
effectively given upon receipt), and addressed to the Party to be notified as
set forth above.

12. Assignment. Bank may assign this Agreement and its rights hereunder, and may
delegate is duties and obligations under this Agreement, in each case without
the consent of Employee, including by way of merger. This Agreement is a
personal contract, and neither this Agreement nor the rights, interest, duties,
or obligations of Employee hereunder may be assigned or delegated by Employee.
Subject to the preceding provisions of this Section 12, this Agreement shall be
binding upon and shall inure to the benefit of the Parties and their respective
successors and permitted assigns.

13. Waiver. A waiver by a Party of any provision of this Agreement or of any
breach of this Agreement by any other Party shall not be effective unless in a
writing signed by the Party granting such waiver, and no waiver shall operate or
be construed as a waiver of the same or any other provision or breach on any
other occasion.

14. Mediation. Except with respect to Section 7, Section 8, and Section 22 and
except as provided in Section 15, in the event of any dispute arising out of or
relating to this Agreement or a breach hereof, which dispute cannot be settled
through direct discussions between the Parties, the Parties agree to first
endeavor to settle the dispute in an amicable manner by non-binding,
confidential mediation before resorting to any other process for resolving the
dispute.

15. Applicable Law and Choice of Forum. This Agreement shall be governed by and
construed and enforced under and in accordance with the laws of the State of
Tennessee, without regard to or the application of principles of conflicts of
laws. The Parties agree that any litigation, suit, action, or proceeding arising
out of or related to this Agreement shall be instituted exclusively in the
United States District Court for the Eastern District of Tennessee, Knoxville
Division, or the courts of the State of Tennessee sitting in Knoxville, Knox
County, Tennessee, and each Party irrevocably submits to the exclusive
jurisdiction of and venue in such courts and waives any objection it might
otherwise have to the jurisdiction of or venue in such courts.

16. Interpretation. Words used herein importing any gender include all genders.
Words used herein importing the singular shall include the plural and vice
versa. When used herein, the terms “herein,” “hereunder,” “hereby,” “hereto,”
and “hereof,” and any similar terms, refer to this Agreement. When used herein,
the term “person” shall include an individual, a corporation, a limited
liability company, a partnership, an association, a trust, and any other entity
or organization, whether or not incorporated. Any captions, titles, or headings
preceding the text of any section or subsection of this Agreement are solely for
convenience of reference and shall not constitute part of this Agreement or
affect its meaning, construction, or effect.

17. Entire Agreement. This Agreement embodies the entire and final, integrated
agreement of the Parties on the subject matter stated in this Agreement and
supersedes all prior understandings and agreements (oral and written) of the
Parties relating to the subject matter of this Agreement. No amendment or
supplement to or modification of this Agreement shall be valid or binding upon
any Party unless made in writing and signed by all Parties.

 

13



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail, or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original manually signed copy of this
Agreement.

19. Rights of Third Parties. Nothing herein expressed is intended to or shall be
construed to confer upon or give to any person, other than the Parties hereto
and their respective successors and permitted assigns, any rights or remedies
under or by reason of this Agreement.

20. Legal Fees. In the event of any claim, action, suit, or proceeding arising
out of or in any way relating to this Agreement, the prevailing Party shall be
entitled to recover from the non-prevailing Party all reasonable fees, expenses,
and disbursements, including without limitation reasonable attorneys’ fees and
court costs, incurred by such prevailing Party in connection with such claim,
action, suit, or proceeding, in addition to any other relief to which such
prevailing Party may be entitled at law or in equity.

21. Survival. The rights and obligations of the Parties under Sections 4(j),
5(a)(ii), 5(b)(i), 5(f), 6, 7, 8, 14, 15, 20, 21, 23, 24, and 26 shall survive
the expiration and/or termination of this Agreement and the termination of
Employee’s employment hereunder for the periods expressly designated in such
sections or, if no such period is designated, for the maximum period permissible
under applicable law.

22. Representations Regarding Restrictive Covenants and other Agreements.
Employee represents and warrants to Bank that (a) the execution, delivery, and
performance of this Agreement by Employee do not and will not conflict with,
breach, violate, or cause a default under any contract, agreement, instrument,
order, judgment, or decree to which Employee is a party or by which Employee is
bound and (b) Employee is not, and will not become, a party to or bound by
(i) any employment, non-competition, non-solicitation, or confidentiality
agreement with any other person or (ii) any other agreement which would prohibit
or impair Employee from providing or performing for Bank the services
contemplated by this Agreement.

23. Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the following provisions shall apply to all benefits and payments
provided under this Agreement by Bank to Employee:

(a) The payment (or commencement of a series of payments) hereunder of any
non-qualified deferred compensation (within the meaning of Section 409A of the
Code) upon a termination of employment shall be delayed until such time as
Employee has also undergone a Separation from Service, at which time such
non-qualified deferred compensation (calculated as of the date of Employee’s
termination of employment hereunder) shall be paid (or commence to be paid) to
Employee as set forth in this Agreement as if Employee had undergone such
termination of employment (under the same circumstances) on the date of
Employee’s ultimate Separation from Service.

(b) If Employee is a specified employee (as determined by Bank in accordance
with Section 409A of the Code and Treasury Regulations § 1.409A-3(i)(2)) as of
Employee’s Separation from Service with Bank, and if any payment, benefit, or
entitlement provided for in this Agreement or otherwise both (i) constitutes
non-qualified deferred compensation (within the meaning of Section 409A of the
Code) and (ii) cannot be paid or provided in a manner otherwise provided herein
without subjecting Employee to additional tax or interest (or both) under
Section 409A of the Code, then any such payment, benefit, or entitlement that is
payable during the first six months following the Separation from Service shall
be paid or provided to Employee in a lump sum cash payment to be made on the
earlier of (x) Employee’s death and (y) the first business day of the seventh
month immediately following Employee’s Separation from Service.

 

14



--------------------------------------------------------------------------------

(c) Any payment or benefit paid or provided under this Agreement due to a
Separation from Service that is exempt from Section 409A of the Code pursuant to
Treasury Regulations § 1.409A-1(b)(9)(v) will be paid or provided to Employee
only to the extent that expenses are not incurred or the benefits are not
provided beyond the last day of Employee’s second taxable year following
Employee’s taxable year in which the Separation from Service occurs, provided
that Bank reimburses such expenses no later than the last day of the third
taxable year following Employee’s taxable year in which Employee’s Separation
from Service occurs.

(d) It is the Parties’ intent that the payments, benefits, and entitlements to
which Employee could become entitled in connection with Employee’s employment
under this Agreement be exempt from or comply with Section 409A of the Code and
the regulations and other guidance promulgated thereunder, and, accordingly,
this Agreement will be interpreted to be consistent with such intent. For
purposes of the limitations on non-qualified deferred compensation under
Section 409A of the Code, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation for purposes of applying
the exclusion under Section 409A of the Code for short-term deferral amounts,
the separation pay exception, or any other exception or exclusion under
Section 409A of the Code.

(e) While the payments and benefits provided for hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall Bank or its Affiliates be
liable for any additional tax, interest, or penalties that may be imposed on
Employee as a result of Section 409A of the Code or any damages for failing to
comply with Section 409A of the Code (other than for withholding obligations or
other obligations applicable to employers, if any, under Section 409A of the
Code).

(f) No deferred compensation payments provided for under this Agreement shall be
accelerated to Employee.

24. Tax Matters.

(a) Withholding of Taxes. Bank may deduct and withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes Bank is required
to deduct or withhold pursuant to applicable law, rule, regulation, or ruling.

(b) Excise Tax.

(i) In the event that any payments or benefits provided or to be provided by
Bank or its Affiliates to Employee or for Employee’s benefit pursuant to the
terms of this Agreement or otherwise (“Covered Payments”) constitute “parachute
payments” within the meaning of Section 280G of the Code (or any successor
provision thereto) and would, but for this Section 24(b), be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then the
Covered Payments shall be reduced (but not below zero) to the minimum extent
necessary to ensure that no portion of the Covered Payments is subject to the
Excise Tax.

(ii) The Covered Payments shall be reduced in a manner that maximizes Employee’s
economic position. In applying this principle, the reduction shall be made in a
manner consistent with the requirements of Section 409A of the Code, and where
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.

 

15



--------------------------------------------------------------------------------

(iii) If, notwithstanding any reductions described in this Section 24(b), the
IRS determines that any Covered Payment constitutes an excess parachute payment
(as defined by Section 280G(b) of the Code), then this Section 24(b) shall be
reapplied based on the IRS’ determination and Employee shall be obligated to pay
back to Bank, within 30 days after a final IRS determination or, in the event
that Employee challenges the final IRS determination, a final judicial
determination, the portion of the Covered Payment required to avoid imposition
of the Excise Tax.

(iv) Any determination required under this Section 24(b), including whether any
payments or benefits are parachute payments, shall be made by Bank in its sole
discretion. Employee shall provide Bank with such information and documents as
Bank may reasonably request in order to make a determination under this
Section 24(b). Bank’s determinations shall be final and binding on Bank and
Employee.

25. Regulatory Restrictions. The Parties expressly acknowledge and agree that
(a) any and all payments contemplated by this Agreement are subject to and
conditioned upon their compliance with 12 U.S.C. § 1828(k) and 12 C.F.R. Part
359, as such laws and regulations may be amended from time to time, and (b) the
obligations of the Parties under this Agreement are generally subject to such
conditions, restrictions, and limitations as may be imposed from time to time by
applicable state or federal banking laws, rules, and regulations.

26. Right to Contact. Employee acknowledges and agrees that Bank shall retain
and have the right to contact any new or potential employer of Employee (or
other business) and apprise such person of Employee’s responsibilities and
obligations owed under this Agreement.

27. Effectiveness of Agreement. For the avoidance of doubt, this Agreement shall
not become effective and shall have no force or effect, and the Parties shall
have no obligations or liability hereunder, in the event the Bank Merger is not
consummated.

(Signature Page Follows)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement on
the date first written above.

 

        BANK:     SMARTBANK     By:  

/s/ William Y. Carroll, Jr.

      William Y. Carroll, Jr.       President and Chief Executive Officer
        EMPLOYEE:          

/s/ Robert W. Kuhn, Jr.

    Robert W. Kuhn, Jr.

(Signature Page to Employment Agreement)